Citation Nr: 0917291	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  06-13 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral Achilles' tendonitis.

2.  Entitlement to a higher initial rating for migraine 
headaches, evaluated as noncompensably disabling prior to 
August 30, 2006 and as 10 percent disabling thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from January 2000 to January 
2005. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that denied the benefit sought on appeal.  
The Veteran appealed that decision and the case was referred 
to the Board for appellate review.  

In addition to the matters addressed below, the Veteran had 
also claimed entitlement to service connection for many other 
conditions.  The February 2005 rating decision granted 
service connection for lumbosacral strain, bilateral pes 
planus and plantar fasciitis, tinnitus and gastroesophageal 
reflux disorder, each with an evaluation of 10 percent.  The 
decision also granted service connection and assigned 
noncompensable ratings for left knee retropatellar pain 
syndrome, bilateral Achilles tendonitis, myofascial syndrome, 
hearing loss of the left ear, a residual scar from right 
inguinal hernia repair and migraine headaches.  Service 
connection was denied for a left foot bunion and insomnia.  A 
Notice of Disagreement (NOD) regarding the noncompensable 
ratings for retropatellar pain syndrome, bilateral foot/ankle 
Achilles tendonitis, myofascial syndrome, a residual scar 
from right inguinal hernia repair and migraine headaches was 
received in July 2005.  A Statement of the Case (SOC) was 
issued in November 2005.  However, the Veteran's Substantive 
Appeal (VA Form 9), submitted in April 2006, appealed only 
the issues pertaining to the evaluation of bilateral Achilles 
tendonitis and migraine headaches.  The appeal as to the 
other issues has not been perfected.  Absent a NOD, a 
Statement of the Case and a Substantive Appeal, the Board 
does not have jurisdiction of these issues.  See Hazan v. 
Gober, 10 Vet. App. 511 (1997); Bernard v. Brown, 4 Vet. App. 
384 (1994).

In an April 2007 rating decision, the noncompensable 
evaluation assigned to the Veteran's service-connected 
migraine headaches was increased to 10 percent, effective 
August 20, 2006.  However, as this increase does not 
constitute a full grant of all benefits possible, and as the 
Veteran has not withdrawn his claim, the issue remains on 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  This issue 
is addressed in the REMAND portion of the decision below.


FINDING OF FACT

The Veteran's bilateral Achilles' tendonitis is manifested by 
complaints of intermittent pain; repeated examination 
revealed that both ankles had full range of motion, with no 
pain, heat, swelling or tenderness. 


CONCLUSION OF LAW

The criteria for a compensable rating for Achilles' 
tendonitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, 
Diagnostic Codes 5010-5024, 5271 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated January 2005 
and March 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provided additional guidance on the content of the notice 
that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in claims involving increase compensation 
benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Vazquez-Flores, however, was limited to claims 
involving increased ratings, and is not applicable to claims, 
such as the one in this matter, involving an appeal of the 
initial rating assigned following a grant of service 
connection.  Moreover, the Court has held that in a claim for 
an increased initial evaluation after the claim for service 
connection has been substantiated and allowed, as is the 
situation in this case, further notice is not required.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the Veteran's appeal.

Analysis

The Veteran contends that the current noncompensable 
evaluation for his Achilles' tendonitis does not accurately 
reflect the severity of that condition.  Disability 
evaluations are determined by evaluating the extent to which 
a Veteran's service-connected condition adversely affects his 
ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology 
with the criteria set in the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.  

Separate diagnostic codes identify various disabilities and 
the criteria for specific ranges.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 
(1991).  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required by that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded). The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.  Reasonable doubt as 
to the degree of disability will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3.

Records reveal that the Veteran was evaluated with Achilles 
tendonitis in service.  A February 2005 rating decision 
granted service connection for bilateral Achilles tendonitis 
and assigned a noncompensable rating, effective January 21, 
2005, the day following the date of separation from active 
service.

The Veteran's service-connected bilateral Achilles tendonitis 
disability is rated under Diagnostic Codes 5010-5024 
(tenosynovitis).  Diagnostic Code 5024 states that such 
disability is rated on limitation of motion of affected 
parts.  Under Diagnostic Code 5271, moderate limitation of 
motion of the ankle warrants a 10 percent disability rating, 
and market limitation of motion of the ankle warrants a 20 
percent disability rating.

The average normal range of motion of the ankle is from zero 
to 20 degrees of dorsiflexion and from zero to 45 degrees of 
plantar flexion.  38 C.F.R. § 4.71, Plate II.  

Service treatment records show complaints of bilateral foot 
pain after a lot of running.  The Veteran indicated that the 
pain was in his ankles and Achilles tendon areas of both 
feet.  He was assessed with bilateral Achilles tendonitis and 
received conservative treatment.  The Veteran reported using 
non-steroidal anti-inflammatory drugs for relief.

At a February 2005 VA examination, the Veteran stated that 
the onset of his Achilles tendonitis began in Korea with 
excessive marching and running.  He indicated that he took 
Motrin 200mg at night with good relief and that he was doing 
much better since he was discharged from service.  Physical 
examination revealed loss of plantar arches bilaterally, but 
without acute tenderness in the heels.  The examiner noted 
that the Veteran had no Achilles tendon tenderness in either 
foot and that the Veteran was able to rise on his heels or 
toes and squat without apparent discomfort.  Full range of 
motion of both ankles was noted without pain, heat, swelling 
or tenderness. 

VA outpatient treatment records from July 2005 indicate that 
the Veteran was ambulating with a limp.  He stated that he 
was having significant pain in his back, leg and foot.  He 
requested referral to a podiatry clinic due to severe foot 
pain.  He stated that while in service he was told that he 
would need surgery on his feet.  Examination revealed foot 
tenderness to palpation over the plantar aspect of the mid-
heel, but that the Achilles tendon was loose with good range 
of motion.  

The Veteran underwent an additional VA examination in August 
2006.  He stated that his bilateral Achilles tendonitis had 
worsened since his previous examination.  He described the 
pain as constant and severe and rated it an eight out of ten.  
He also stated that he sometimes used a cane for support.  
Range of motion studies were performed on both ankles and 
revealed a normal range of motion.  Bilaterally, dorsiflexion 
was to 20 degrees and plantar flexion was to 45 degrees.  
Upon examination mild tenderness of the Achilles tendons was 
noted, but there was no swelling or discoloration.  The 
examiner also noted that the Veteran had no specific 
complaints about his ankle.

A VA podiatry consultation in May 2007 included X-rays.  
These revealed the early development of plantar spurs, but 
did not include evidence of degenerative joint disease of 
either ankle.  The provider noted that the Veteran had good 
range of motion.  

The Veteran has submitted several letters from family members 
describing his difficulties with his feet.  These letters all 
contain the same evidence: that the relatives can attest to 
the fact that the Veteran has had difficulties with his feet.  
They are too non-specific to be helpful in rating the 
disability at issue.  

Upon review of the record, the Board has determined that a 
compensable evaluation is not warranted for this disability.  
The evidence does not demonstrate limitation of motion or 
functional limitation which approximates that necessary for a  
compensable rating under Diagnostic Code 5271 or any other 
diagnostic code.  Range of motion testing during both VA 
examinations has shown no limitation of motion, and that 
motion is pain free.  In addition, the evidence shows that 
there has been no additional limitation of motion after 
repetitive use, and the record as a whole is against a 
finding of such symptoms as fatigability, weakness, or 
incoordination resulting in additional limitation of motion, 
as might warrant a compensable evaluation.  Therefore, even 
considering the Veteran's complaints of pain under 38 C.F.R. 
§§ 440, 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995), a 
compensable rating for bilateral Achilles tendonitis is not 
warranted. 

The Board notes that the Veteran has been diagnosed with pes 
planus and was assigned a compensable rating for this 
condition in the February 2005 rating decision.  As such, the 
symptoms attributable to that disability may not serve as the 
basis for an evaluation for the Veteran's bilateral Achilles' 
tendonitis.  In this regard the Board notes that the 
pyramiding of ratings for the same disability under various 
diagnoses is prohibited. 38 C.F.R. § 4.14 (2008).

The evidence of record in this case fails to shown that the 
Veteran's bilateral Achilles tendonitis has caused marked 
interference with his employment beyond that interference 
contemplated in the assigned rating, and the Veteran has 
never been hospitalized for this disability.  Therefore, in 
the absence of evidence of an exceptional disability picture, 
referral for consideration of an extraschedular evaluation is 
not warranted.  See 38 C.F.R. § 3.321 (2008).

Furthermore, as mentioned above, where the appeal arises from 
the original assignment of a disability evaluation following 
an award of service connection, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating 
to the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  Id at 
126.  Here, the Board finds that a noncompensable rating is 
applicable during the entire period contemplated by this 
appeal. 

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance of the evidence is 
against the Veteran's claim for a compensable rating for his 
bilateral Achilles tendonitis.  Accordingly, a higher 
evaluation is not established. 


ORDER

Entitlement to a compensable initial rating for bilateral 
Achilles tendonitis is denied.


REMAND

The Veteran has also claimed that the severity of his 
service-connected migraine headaches warrants a higher 
initial disability rating.  A February 2005 rating decision 
granted service connection for migraine headaches and 
assigned a noncompensable rating effective January 21, 2005, 
under Diagnostic Code 8100.  An April 2007 rating decision 
assigned a 10 percent disability rating effective August 30, 
2006, under Diagnostic Code 8100.  Additional action is 
necessary before the Board decides this claim.  

The most recent VA examination was performed in August 2006.  
The Veteran stated that while the headaches used to occur 
twice a month they were now occurring once a week in the 
afternoons and were usually triggered by stress.  According 
to the Veteran the attacks are prostrating.  The Veteran also 
submitted a journal in which he recorded several incidents 
involving migraine headaches.  The examiner appears to simply 
have recorded the Veteran's statements and performed only a 
cursory physical examination. 

The Board finds, therefore, that the August 2006 VA 
examination is inadequate for rating purposes and a new 
examination must be conducted in order to accurately 
adjudicate this claim.  Specifically, there is discussion of 
whether these migraine attacks are prostrating as identified 
under the regulations.  Thus this claim must be remanded and 
a VA examination scheduled to determine the extent of the 
migraine symptoms experienced by the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall ask the Veteran to 
provide any treatment records not 
currently in the claims file pertaining 
to treatment or evaluation of his 
migraine headaches, or to provide the 
identifying information and any necessary 
authorization to enable the RO/AMC to 
obtain such evidence on his behalf.  
Document any attempt to obtain such 
records.  If the RO/AMC is unable to 
obtain any pertinent evidence identified 
by the Veteran, so inform him and request 
that he obtain and submit it.

2.  The Veteran should be scheduled for 
another VA examination to ascertain the 
severity of his migraine headaches.  The 
claims file and treatment records must be 
made available to, and be reviewed by, 
the examiner in connection with the 
examination and the examiner should so 
indicate in the report.  The examiner 
should perform any tests or studies 
deemed necessary for an accurate 
assessment of the disability and note the 
numbers of characteristic prostrating 
attacks and their frequency. 

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO/AMC on the basis of 
the additional evidence.  If the benefit 
sought is not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



____________________________________________
J. K. BARONE	
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


